                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARLON WATFORD,

                              Plaintiff,

    v.                                                 Case No. 3:16-CV-582-NJR-GCS

    KELLIE ELLIS, BRAD BRAMLETT,
    TONYA KNUST, and LACY REAMS,

                              Defendants.

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on the Report and Recommendation of Magistrate

Judge Gilbert C. Sison (Doc. 65), which recommends the undersigned grant the Motion

for Summary Judgment filed by Defendants Kellie Ellis, Brad Bramlett, Tonya Knust, and

Lacy Reams (Doc. 48). 1 Plaintiff Marlon Watford timely filed an objection to the Report

and Recommendation (Doc. 66). For the reasons set forth below, the Court adopts the

Report and Recommendation and grants Defendants’ motion for summary judgment.

                                           BACKGROUND

         Plaintiff Marlon Watford is an inmate confined in the Illinois Department of

Corrections. Marlon is a member of the Al-Islam faith, a tenet of which is the belief that

his body is “a gift from his Lord to hold in trust during this life.” (Doc. 2 at p. 7; Doc. 49-

1 at p. 19-25). Watford alleges in his amended complaint that he “has a spiritual obligation



1The Clerk of Court is DIRECTED to correct Defendants’ names on the docket as follows: Kellie Ellis for
Officer Ellis, Brad Bramlett for Brad Bramlet, and Lacy Reams for Lacy Ream.


                                            Page 1 of 9
to maintain his body and keep it free from strains.” (Id.). At the same time, Watford has

H. Pylori 2 and irritable bowel syndrome, resulting in a need to frequently use the

bathroom (Id.).

        On August 23, 2013, Watford had a call pass to attend the law library for an hour

and a half (Doc. 49-1 at p. 21). Before going to the library, Watford and other inmates

were placed in a bullpen area for about 45 minutes (Id.). Once the inmates arrived in the

law library, they were given an assigned seat and were not allowed to get up (Id. at p. 23).

Watford testified that inmates were not allowed to leave the law library to use the

bathroom (Id. at pp. 24-25).

        About 15 minutes after entering the law library, Watford felt the urge to use the

bathroom and had a burning sensation in his side and kidney area (Id. at 29). He also had

spasms in his bowels and pain in his stomach (Id.). Watford testified that he told

Defendant Kellie Ellis that he needed to use the restroom, but she told him “no, you just

got here.” (Id. at p. 30). Defendants Brad Bramlett and Tonya Knust, assistant paralegals,

also told him no (Id.). Watford then “just sat there and suffered” until he could return to

his cell (Id. at pp. 32-33).

        Defendant Ellis attested that prior to about May or June 2013, inmates could freely

walk around the library and use the restroom without permission (Doc. 49-2). The policy

changed, however, when inmates were found destroying and defacing law books and



2
  H. pylori is a bacterial stomach infection that can cause abdominal pain, nausea, loss of appetite, bloating,
frequent burping, and unintentional weight loss. See Helicobacter pylori (H. pylori) infection, MAYO CLINIC,
https://www.mayoclinic.org/diseases-conditions/h-pylori/symptoms-causes/syc-20356171 (last visited
Sept. 11, 2019).


                                               Page 2 of 9
library equipment (Id.). Inmates could no longer use the bathroom because officers could

not maintain sight of inmates using the restroom, creating a security issue (Id.). Inmates

also had fought and committed assaults or security threat group violations on other

inmates in the restroom (Id.). Accordingly, the administration at Menard deemed the

bathroom in the law library closed until the area could be remodeled (Id.). She further

attested that only one correctional officer was assigned to the library at a time and that

she could not leave the law library to escort an inmate out of the building (Id.). Instead, if

an inmate needed to use the restroom, she would call the school sergeant who would

have an officer escort the inmate back to his cell house (Id.). She also attested that Watford

never told her he had irritable bowel syndrome or that it was against his religion not to

use the restroom immediately (Id.).

       On May 14, 2015, Watford filed a lawsuit pursuant to 42 U.S.C. § 1983, and on May

25, 2016, the claim in this case was severed into its own matter (Doc. 1). After preliminary

review of the amended complaint pursuant to 28 U.S.C. § 1915A, the Court permitted

Watford to proceed on his claim that Defendants violated his First Amendment right to

freely exercise his religious beliefs by denying him access to the bathroom while in the

law library.

       On April 16, 2018, Defendants filed a motion for summary judgment arguing

Defendants lacked the requisite personal involvement to be held liable under § 1983

(Doc. 49). It was undisputed that Defendant Reams was not present in the law library on

August 23, 2013. Furthermore, Defendants Bramlett and Knust were working as assistant

paralegals, were not members of the security staff, and they had no discretion to allow


                                        Page 3 of 9
Watford to use the restroom or leave the law library. Finally, Defendant Ellis had no

discretion to decide when an inmate could be taken back to their cell house to use the

restroom. Defendants further argued that the prison regulation regarding the law library

bathroom was reasonably related to a legitimate penological interest and that they were

entitled to qualified immunity.

       On August 28, 2019, Judge Sison entered the Report and Recommendation

currently before the Court (Doc. 65). Judge Sison first found that summary judgment

should be granted to Defendant Reams, as there is no dispute that she was not present in

the law library on August 23, 2013, and there is no evidence of her personal involvement

in any alleged constitutional violation.

       Judge Sison next found that while the prison’s restroom-use policy was

implemented to promote security and inmate safety, there is a genuine issue of material

fact as to whether Watford was provided with alternative means to exercise his religious

beliefs, including that he remain free from physical strain. Specifically, Judge Sison noted

that while Defendant Ellis attested that she would call the school sergeant to contact a

correctional officer if an inmate needed to use the restroom, Watford testified that she did

not follow that policy and instead told him he could not use the restroom. He also testified

that he tried to ask Defendants Bramlett and Knust for permission to use the bathroom,

but these Defendants deny being involved in any requests for restroom access.

       Despite these disputed issues of material fact, Judge Sison found that Defendants

were entitled to summary judgment under the doctrine of qualified immunity. Judge

Sison found there is no evidence that Defendants knew denying Watford access to the


                                       Page 4 of 9
restroom would result in a strain on his body that would violate his religious beliefs.

While Watford argues there is a clearly established constitutional requirement not to

deprive inmates of their First Amendment rights to practice their religion, Judge Sison

noted that there is no particularized, clearly established right that would allow a

reasonable person to know, or even to suspect, that denying Watford access to the

restroom during his time in the law library would violate such a right.

       Watford objected to the Report and Recommendation on September 11, 2019

(Doc. 66). His objection is brief; he argues only that there is a clearly established

constitutional requirement not to deprive inmates of their First Amendment rights to

practice religion, which includes the ability to keep one’s body free from strains pursuant

to his religious beliefs. Because Defendants failed to provide an alternative, Watford

asserts his ability to practice his religion was unreasonably burdened and qualified

immunity is inappropriate.

                                      LEGAL STANDARDS

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues to which specific

objections have made, and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,


                                          Page 5 of 9
FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). If only a “partial objection is

made, the district judge reviews those unobjected portions for clear error.” Johnson v.

Zema Systems Corp., 170 F.3d 734,739 (7th Cir. 1999). The Court may then “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

       Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes

Wheels Int’l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The Court must construe the

evidence in the light most favorable to the nonmoving party and draw all reasonable

inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir. 2008). The moving party bears the burden

of establishing that no material facts are in genuine dispute; any doubt as to the existence

of a genuine issue must be resolved against the moving party. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 160 (1970).

       In responding to a motion for summary judgment, the nonmoving party may not

simply rest upon the allegations contained in the pleadings, but must present specific

facts to show a genuine issue of material fact exists. Celotex, 477 U.S. at 322–26; Anderson,

477 U.S. at 256–57. A genuine issue of material fact is not demonstrated by the mere

existence of “some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247,

or by “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.


                                          Page 6 of 9
Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, a genuine issue of material fact only

exists if “a fair-minded jury could return a verdict for the [nonmoving party] on the

evidence presented.” Anderson, 477 U.S. at 252.

                                        DISCUSSION

       Because Watford only objects to Judge Sison’s conclusion regarding qualified

immunity, the Court reviews only that portion of the Report and Recommendation de

novo. Judge Sison found that while there is a clearly established First Amendment right

to freely exercise one’s religion, the right was not so particularized in this case such that

existing precedent placed the constitutional question beyond debate. In other words, a

reasonable person, under these circumstances, would not have known that denying

Watford access to the restroom violated his right to freely exercise his religion.

       In determining whether a defendant is entitled to qualified immunity, the Court

must consider whether the official’s conduct violated a constitutional right and whether

the right in question was clearly established. Pearson v. Callahan, 555 U.S. 223, 236 (2009);

Saucier, 533 U.S. at 201; see also Miller v. Harbaugh, 698 F.3d 956, 962 (7th Cir. 2012). With

respect to whether the right was clearly established, the inquiry is specific to the

circumstances of the case: “The relevant dispositive inquiry in determining whether a

right is clearly established is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.” Saucier, 533 U.S. at 202. The

plaintiff has the burden of establishing that a constitutional right is clearly established.

Denius v. Dunlap, 209 F.3d 944, 950 (7th Cir. 2000). While a plaintiff need not present a

“case directly on point,” he must show that “existing precedent must have placed the


                                        Page 7 of 9
statutory or constitutional question beyond debate. Ashcroft v. al-Kidd, 563 U.S. 335, 341

(1986); Humphries v. Milwaukee Cty., 702 F.3d 1003, 1006 (7th Cir. 2012).

       Qualified immunity “protects all but the plainly incompetent or those who

knowingly violate the law.” Estate of Escobedo v. Martin, 702 F.3d 388, 404 (7th Cir. 2012)

(quotation marks and citations omitted). “If officers of reasonable competence could

disagree on this issue, immunity should be recognized.” Malley v. Briggs, 475 U.S. 335,

341 (1986).

       Here, Watford has presented no factually similar case demonstrating that it was

clearly established that refusing access to the restroom is a violation of an inmate’s First

Amendment right to freely exercise his religion—especially where there is no evidence

that Defendants were aware of Watford’s religious beliefs or his medical issues. The

Court also was unable to find any case that would have informed Defendants that their

actions were unlawful in these specific circumstances. Instead, the Court has found only

cases holding similar actions were not a violation of the plaintiff inmate’s rights. See Bryan

v. Capers, No. CA 806CV-2515-GRA-BH, 2007 WL 2116452, at *7 (D.S.C. July 19, 2007),

aff'd, 252 F. App’x 546 (4th Cir. 2007) (“[A] reasonable official in the defendants’ positions

would not have known that denying the plaintiff’s . . . access to a bathroom during weekly

congregational prayers violated clearly established law under . . . the First

Amendment.”). Accordingly, the Court finds that reasonable officials in Defendants’

positions would not have known that failing to provide Watford access to a restroom

violated clearly established law under the First Amendment. Defendants are, therefore,

entitled to qualified immunity.


                                        Page 8 of 9
      The Court has reviewed the remaining portions of Judge Sison’s Report and

Recommendation for clear error and finds none.

                                   CONCLUSION

      For these reasons, the Court ADOPTS the Report and Recommendation of Judge

Sison in its entirety (Doc. 65) and GRANTS the Motion for Summary Judgment filed by

Defendants Kellie Ellis, Brad Bramlett, Tonya Knust, and Lacy Reams (Doc. 48). This

action is DISMISSED with prejudice, and the Clerk of Court is DIRECTED to enter

judgment accordingly.

      IT IS SO ORDERED.

      DATED: September 16, 2019


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 9 of 9
